Citation Nr: 0014598	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for an eye/vision 
disorder.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran asserts that each of the claimed disabilities is 
a result of a head injury sustained in service.  His service 
medical records include note that he hit his head on a ship's 
hatch, resulting in a two-inch laceration of the scalp in 
December 1974. The laceration was described as superficial, 
and service records note that the veteran was never 
unconscious.  His sutures were removed one week later without 
problem.  The veteran complained of a stiff neck at that 
time, without other complaints.  

In August 1977, the veteran was examined in connection with 
his release from active duty.  He denied having or having had 
eye trouble, or frequent/severe headaches.  He checked 
"YES" to having or having had a head injury.  The 
accompanying report of medical examination shows that his 
head, neck and eyes were clinically evaluated as normal.  His 
visual acuity was 20/20 bilaterally.  No pertinent diagnoses 
are shown on the discharge report.  In June 1978, the veteran 
signed a statement that there had been no change in his 
physical condition since the time of his last examination.

The veteran first filed a claim for benefits in September 
1997.  He reported no post-service treatment for his claimed 
disabilities.  Thereafter the veteran provided the RO with 
release forms for two private physicians.  The RO requested 
records from the physician whose whereabouts the veteran had 
identified; no records were received.  The RO also asked the 
veteran for further information pertinent to the other 
physician, Herbert Carlton; the claims file thereafter 
reflects return of that document, which was sent to an 
incorrect address.  

In connection with his substantive appeal, the veteran 
provided release for VA medical clinic records.  He argued 
that he fell down a ladder and hit his head while in Naval 
service, resulting in a skull fracture, neck problems, 
migraine headaches, and eye and vision problems.  He stated 
that following the injury he was unconscious for a few 
minutes.  He indicated he had neither in-service evidence nor 
evidence of his disabilities within one year of discharge.  
However, he reported treatment at a VA facility, and stated 
that the physician at the VA outpatient clinic in Santa 
Barbara, California, agreed that the deformity to the 
veteran's skull was caused by a fall.  The record does not 
reflect that the RO attempted to obtain the identified VA 
records.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO must 
obtain these treatment records because they might contain 
medical findings and other conclusions that might be 
determinative in the disposition of these claims.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should associate pertinent VA 
treatment records, specifically from the 
Medical Center located in Santa Barbara, 
California, with the claims file.  The RO 
should also contact the veteran, at his 
correct address, and, after explaining 
the evidence necessary to render his 
claims well grounded, invite him to 
submit such evidence.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should make a 
determination as to whether each of the 
veteran's claims is well grounded, and 
conduct additional development as 
indicated.  Thereafter, the RO should re-
adjudicate the claims of entitlement to 
service connection for a neck disorder, 
residuals of a skull fracture, migraine 
headaches and an eye/vision disorder.  If 
any benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


